 In the Matter of W. C. NABORS, D/B/A, W. C. NABORS COMPANYandINTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIP BuiLD-ERS AND HELPERS OF AMERICA, A. F. L.; LOCAL No. 79III the Matter of W. C. NABORS, D/B/A, W. C. NABORS COMPANYandINTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIP BuiLD-ERS AND HELPERS OF AMERICA, A. F. L., LOCAL No.,79CasesNos. 15-RC-84 and 15-CA-!5.-Decided April 19, 1950DECISIONANDORDEROn October 26, 1949, Trial Examiner David London issued his In-termediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that he cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint, and recommended dismissal as to them. TheTrial Examiner found further that by his unfair labor practices, theRespondent had interfered with his employees' free choice of a bar-gaining representative, and recommended that the election held onSeptember 14, 1948, pursuant to the direction in Case No. 15-RC-842be vacated and set aside.Thereafter, the Respondent filed exceptionsto the Intermediate Report, and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, and1 Pursuant to the Provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panelLCbairman Herzog and Members Houston and Murdock].89 NLRB No. 4t3.538 W. C. NABORS COMPANY539recommendations of the Trial Examiner, except insofar as they areinconsistent with the Decision and Order herein.The March 15, 1948, Wage IncreaseThe Trial Examiner found that the March 15, 1948, wage increasewas granted by the Respondent in order "to induce employees to dis-continue activities on behalf of the Union and to discourage member-ship in the Union," as alleged in the complaint.We do not agree.Granting this wage increase a few days after the Union began or-ganizing makes the Respondent's motive suspect.Such suspicion doesnot, however, establish that the Respondent had knowledge of theorganizational activities of the Union at that time, and the recordcontains no evidence of such knowledge.We therefore find, contraryto the Trial Examiner, that the Respondent, by granting a wage in-crease on March 15, 1948, did not violate Section 8 (a) (1) of the Act..The Respondent's SupervisorsThe Trial Examiner stated in the Intermediate Report that theRespondent had admitted that Roberson, Posey, Prothro, Segura, andSpears were supervisors.The Respondent, however, and his wit-nesses denied at the hearing that these five men were supervisors.The Respondent employs 210 employees working in 3 shifts in aplant consisting of several buildings and covering 146,000 square feet.Each shift is in charge of a shift foreman, and the day shift also hasan assistant shift foreman; the Respondent admits that these 4individuals are supervisors.Roberson, Posey, Prothro, Segura, andSpears receive work assignments from the shift foremen for theirrespective departments, which are engaged in various phases of theproduction process.They then assign the work to, and direct thework of, the employees in their departments.They do only a limitedamount of manual labor themselves. Some of the employees testify-ing for the General Counsel stated that they themselves consideredthese 5 individuals to be their supervisors.Plant SuperintendentSmith had given a sworn affidavit before the hearing to a Boardagent investigating these charges, in which he stated that the 5 in-<dividuals in question had the power effectively to recommend hire anddischarge.At the hearing, however, he contradicted his affidavitwithout offering any explanation for this inconsistency.In view ofall the facts, and especially the large number of employees and thesize of the plant, we find that Roberson, Posey, Prothro, Segura, and 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpears are supervisors within the meaning of the Act,2 and, therefore,that the Respondent is responsible for their actions.3The April 8, 1948, LayoffThe Trial Examiner found that the layoff of 26 employees on April8, 1948, had not been necessitated by economicreasons, ascontendedby the Respondent, but had been instituted by the Respondent in orderto break up the Union's organizational activities among his employees.The Trial Examiner arrived at this conclusion after finding that, inview of the Respondent's general antiunion conduct, the Respondenthad the burden of proof to show that he did not institute the layofffor illegal purposes.We do not agree.While the Board will considerany relevant conduct of an employer in determining whether or nota discharge was illegally motivated, the General Counsel at all timeshas the burden of establishing illegal motivation.This burden hehas failed to meet in the instant case.He has established the Respond-ent's general antiunion attitude.On the other hand, the Respondenthas established, by uncontradicted testimony which is supported by therecord, that at the time of the layoff his business was suffering anacute steel shortage and reduced sales.The Respondent showed, bynumerous letters from his suppliers, that he could expect further cur-tailment of his already limited steel supplies.While it is true that hissteel deliveries in 1948 were about thesame asin 1947, when theRespondent had a larger working force, the Respondent testified with-out contradiction that he started in 1947 with a good supply of warsurplus scrap steel on hand, that he had gradually exhausted thisbacklog, and that at the time of the layoff, he was using current steeldeliveries in the manufacture of his product.The Respondent's contention that the April 1948 layoff had in partbeen brought about because, ever since the postwar peak in demand,lie had been faced by slackening sales, is borne out by the fact thatthe Respondent had been steadily decreasing his working force sinceDecember 1947 and had not hired replacements at the time of thehearing.4One of the factors relied upon by the Trial Examiner inhis conclusion that the April 1948 discharges were not an economicnecessity was the Respondent's increase in August 1948 of the working2Morrowebb Cotton Mills Company, 75NLRB 987;James H. Kearney Corporation,81NLRB 26.2Georgia Twine and Cordage Company, 76NLRB 84.4After issuance of the Intermediate Report,the Respondent requested the Board to in-clude, as part of the record,an affidavit by him stating that since the hearing he hasfurther reduced his working force.This request was not made in accordance with Section203.47 of National Labor Relations Board Rules and Regulations.The Respondent'srequest is therefore denied. W. C. NABORS COMPANY541hours of his employees from 45 to 54. This factor does not seem tous to have the significance attached to it by the Trial Examiner, butrather tends to support the Respondent's contentions that by that timehis business had returned to its postwar normal level and that theincrease in hours occurred during what was normally the Respondent'speak season. It had always been the Respondent's practice during thebusy season to increase the hours of his regular employees, ratherthan increase his force temporarily, in order to give his employeesas much take-home pay on an annual basis as possible.At the endof the busy season on January 1, 1949, the Respondent, as had beenhis custom in the past, resumed the regular 45-hour week.Accord-ingly, we find that the Respondent was economically justified in lay-ing off some of his employees on April 8, 1948.Although we disagree with the Trial Examiner's conclusions as tothe lack of economic justification for the April 8 layoff, we agreewith his statement in the Intermediate Report that "the entire recordwould compel a finding that, notwithstanding their seniority and com-petence, Respondent discriminatorilyselectedmost, if not all, of thedischargees for termination because of their union activities."TheRespondent contends that the selections could not have been discrimi-natory, as he did not know which of his employees had signed or wereabout to sign union application cards.The record contains substan-tial evidence, however, that the Respondent did have such knowledge.While it is true that the employees had agreed at the initial March 21,11948, meeting to keep the Union's organizing campaign secret fromthe Respondent and his supervisors, the record establishes that someemployees did not keep the matter secret, and, as the campaign gatheredmomentum, it became common knowledge. Not only did the Respond-ent himself, as well as his supervisors, interrogate employees prior toApril 8, 1948, concerning their union membership and activities, asset forth in the Intermediate Report, but, on several occasions, theRespondent told employees that he could identify the union men inhis employ.Thus, the Respondent told R. R. Shoalmire, one of thelaid-off employees, that he knew Shoalmire was a union member andhad "heard lots more." Similar statements were made by supervisors.Accordingly, we find, on the basis of the entire record, that the Re-spondent knew by April 8, 1948, which of his employees had joinedthe Union.The Respondent contends further that the April 8 terminations werenot discriminatory in view Of the fact that, although about half hisemployees were union adherents, he had not laid them all off, but hadretained more union adherents than he had laid off.We have fre- .542DECISIONS OF NATIONAL LABOR RELATIONS BOARDquently held, however, that an employer's failure to discharge all theunion adherents does not necessarily indicate an absence of discrimina-tory intent as to those he did discharge.5 This is particularly true inthe instant case, in which the Respondent, while terminating many,although not all, of the union adherents, clearly demonstrated to allhis employees that participation in union activity would adverselyaffect their tenure of employment. Thus the Respondent included 23union adherents, among them the instigators of the organizationaldrive and the elected officers of the Union, in a layoff of 26 employees.The effect of this evident disparity in selecting for discharge employeeswho had evinced an interest in the Union was emphasized by thesimultaneous activity of the Respondent's supervisors in warningvarious employees that union activity would be considered cause fordischarge.The Respondent thus made the unfavorable consequencesof union adherence abundantly clear to his remaining employees.The Respondent, in his brief, also contends that 14 of the laid-offemployees 6 had accepted employment with the Respondent on a tem-porary basis, and therefore were not entitled to preference over per-manent employees.The Respondent supports its claim that these 14employees were temporary employees by statements signed by eachof them to the effect that they had accepted employment on a tem-porary basis, and that their employment would not qualify them forthe reemployment provisions of the Selective Service and TrainingAct of 1940, but the statement did not qualify their status in anyother way. It is significant that some of the employees who signedthese waivers had been employed by the Respondent on this "tem-porary" basis for 3 years or more. The employment records, introducedin evidence by the Respondent, do not indicate that the employmentstatus' of these employees was temporary.The records do indicatethat these employees were treated in the same manner as permanentemployees with regard to wage increases. From these facts, it appearsthat the signed statements of temporary employment were obtainedby the Respondent for the sole purpose of avoiding the accrual ofreemployment rights under the Selective Service Act, and did not affectthe employment status of these employees in any way material to thisproceeding.The Respondent also contends that he chose employees for layoffonly after considering the merits of each individual case, and thatunion membership was not a factor in these considerations.This75 Duro Test Corporation,81 NLRB 976;Stewart Warner Corporation,55 NLRB 593.eBryan Norwood,Jessie L. Brown,Joseph Laffitte,Leroy P. Brown, Ora J. Ainsworth,'Willie Thomas Williams,Larry J. Solice,William L.Senn,Waymon Shoalmire, R. R.Shoalmire,Lee Roy Welborn,Leon Ceker,Alex C. Lailitte. W. C. NABORS COMPANY543contention, however, is negated by the threats of punishment for unionactivitiesmade by the Respondent's supervisors to some of the dis-chargees, as set forth in the Intermediate Report, by the admissionsof supervisors to some of the dischargees that employees had beenchosen for the layoff on account of their union activities 7 by thedisproportionate selection of 23 union adherents for the layoff out,of a total of 26 employees laid off, and by the unsatisfactory and un-supported explanations offered for some of the layoffs.Under thesecircumstances, we conclude that where the Respondent, despite thefact that all the necessary information was within his exclusive con-trol, was unable to give a satisfactory explanation for selecting a par-ticular employee for layoff, the Respondent's consideration of thatemployee's union activity was the determining factor in selecting himfor the layoff."We have stated the general criteria which convince us that the selec-tions for the April 8, 1948, discharges were, in large part, discrimina-tory.Set forth below are the factors which demonstrate, as to.each individual discharged, whether or not he was discriminatorily]selected.Bryan Norwood 9was one of the three initiators of the union move-ment at the Respondent's plant, and was elected chairman of the or-ganizing committee.He had signed a union application card.Hewas laid off on March 25, 2 weeks before the Respondent's general lay-off and on the same day the Respondent admits learning of the Union'sorganizing campaign.The Respondent claims that Norwood's lay-off was necessitated by lack of work, and that he was selected for lay-off because of his dissatisfaction with his job and his personal animusagainst the Respondent.This is negated, however, by SubforemanProthro's statement to Alex Laffitte that Norwood had been laid offbecause of his union activity,10 and by Foreman Wilford Nabors' state-ment to Larry Solice within a few days of Norwood's layoff, whenRThus., Subforeman Spears told Vernon Davis that the Union was the causefor his dis-charge.Spears also told Garland Lewis, an active union adherent : "They didn't get youthis time.I don't know how you will come out the next time. I don't know how they-missed you."Spears did not deny the latter conversation.His denial of the other con-versation is discredited on the ground that the Trial Examiner, although not making any-specific finding regarding this conversation, has generally credited Davies and discreditedSpears.According to Larry Solice's credited testimony, Foreman Wilford Nabors in-formed him that "Mr. Will [The Respondent] is going to do away with all of you that are,involved in it [the Union]."8Montgomery Wardd Co.v.N. L. it. 13.,107 F. 2d 555 (C. A. 7, 1939) ; RobersonCutleryCompany, Ine., 67NLRB 451 ;Sainuel S. Brody, d/b/a Standard Service Bureau, 8TNLRB 1405.o All names appearing herein are corrected to conform with the record.10 The Trial Examiner does not make any finding concerning the conversation in whichthis statement was made.We credit Laffitte rather than Prothro in view of Prothro'aadmission that he gave the Board's investigating agent an affidavitconcerning his supervi-sory status which conflicted sharply with his testimony at the hearing. '544DECISIONS OF NATIONAL LABOR RELATIONS BOARDno other union members had as yet been discharged, that "one mandone got laid off on account of this union but nobody can prove why."Accordingly, we find that Norwood was laid off on account of hisunion and concerted activities.Henry J. Hatcherwas one of the three initiators of the union move-ment at the Respondent's plant, and had attended the organizing meet-ing of March 21, 1948.He was a member of the Union already, andtherefore did not sign a union application card.He was a welderwith a great deal of seniority in that group.There is no evidencethat his work was not satisfactory.The Respondent claims to havea policy of spreading the hardship of a layoff among as many of hisemployees' families as possible and that therefore, having retainedHatcher's father, the Respondent laid off Hatcher, a married manwith one child.Not only is there no evidence that the Respondenthad such an established policy, but there were at least two familygroups 11 in the Respondent's employ left unaffected by the layoffs.Under all the circumstances; we find that Hatcher was chosen for thelayoffs on account of his union activities.George W. Cowardwas the third initiator of the union movementat the Respondent's plant.He had attended the March 21 meeting,where he was elected to the organizing committee, and he had signeda union application card.He was told by Foreman Timmons thatthe Respondent was "after" everyone connected with the Union andthat he should "watch out."He had been a welder in the Respond-ent's employ since 1938 and consequently had one of the highest seni-ority ratings in that group.According to the Respondent, he waslaid off because the Respondent had heard that he wanted to becomea full-time preacher, and also because he had grown old on the joband was no longer efficient.As for the first explanation, Cowardcredibly denied having indicated a desire to preach professionallyfull time.Foreman Spears, whom he allegedly informed of his de-sire to do so, testified that Coward had told him of this desire morethan a year prior to the layoff.As for Coward's alleged inefficiency,there is no evidence that he was ever reprimanded for his work, norwas the Respondent's testimony in this respect corroborated by Cow-ard's supervisors.According to Coward's credited testimony theRespondent told him at the time of the layoff that he had an "A Num-ber 1 working record." In view of these circumstances, we find thatCoward was chosen for the layoff on account of his union activities."A list of the Respondent's employeesas ofApril 7, 1948, which isin evidence, listsWebster L. Brown and Webster L. Brown, Jr., and Earl G.Robersonand Earl G. Roberson,Jr.While the recorddoes not showwhether any of these employees wereunion members, itdoesshow thatnone of them attended the meeting of March 21, 1948. W. C. NABORS COMPANY545Robert Kenessonattended the March 21 meeting, and was one ofthose elected to the organizing committee.Kenesson was admittedlyon leave of absence looking for another job when he was laid off.Hisdissatisfaction with his employment was due to the fact that, afterNorwood's layoff, he was assigned to the night shift, despite hisprotests and his 5 years' greater seniority over the other electricianin his department who remained on the day shift 12The Respondentcontends that the completion of nonrecurrent construction work neces-sitated a layoff in the electrical department, and that Kenesson wasselected, rather than the man with less seniority, because Kenessonhad been dissatisfied with his job for the entire 8 years he had workedfor the Respondent.At the time of the layoff, the Respondent in-formed Kenesson that he was laid off on account of the steel shortage,and did not mention the completion of the construction work orKenessonn's dissatisfaction with his job.In view of the conflictingexplanations given for Kenesson's discharge, the admitted fact thathe was a good worker, and the retention in his department of an em-ployee with considerably less seniority, we find that Kenesson waslaid off on account of his union activities.J.C. Adamswas an outspoken adherent of the Union.He hadseveral conversations with his subforeman, Segura, in which the latterexpressed opposition to the Union and, on one occasion, informedAdams that the Respondent would shut the plant down and reopenlater with those who had not joined the Union.A similar threat wasmade to Adams by Foreman Timmons. Although the Respondentgave some explanation for choosing practically every one of the otheremployees alleged to have been discriminatorily laid off, he offered noexplanation for Adam's layoff.Adams had been with the Respondentsince 1935, and was one of the oldest employees in years. of service.While the Respondent testified that seniority was not the determiningfactor in choosing employees for the layoff, he stated that it was con-sidered.There is no evidence in the record that Adams was an un-satisfactory employee; and we consider his long service with the Re-spondent as an indication that his work was satisfactory13Underthese circumstances, we find that Adams was chosen for the layoff onaccount of his union activities.Truitt L. Bossierhad attended the March 21 meeting, had signed aunion application card, and had passed out union application cards atemployees' homes.According to the Respondent, Bossier was laid11The record shows that Kenesson at first indicated a willingness to try the night shiftto accommodate his junior in service,Lum, and that he was refused a transfer back to theday shift when he requested one after a week's trial of the night shift.11Differential Steel Car Company,75 NLRB 714. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff because he was a relative newcomer and because he was a wartimeemployee not up to the Respondent's efficiency standards.Bossierwas one of 20 welders on his shift, of whom 10 with less seniority thanhe were retained.Among all the 45 welders retained it the plant, Bos-sier would have ranked eighteenth in seniority.The Respondent's ex-planation that he laid Bossier off because of lack of seniority is there-fore not supported by the record.Bossier testified without contradic-tion that the quality of his work had never been criticized, and hisyears of service indicate that it was satisfactory.In view of this, wereject the Respondent's explanation that Bossier's work was unsatis-factory.Accordingly, we find that Bossier was laid off on account ofhis union activities.Vernon D. Daviswas an outspoken advocate of the Union, and hadsigned,a union application card.A few days after the layoff, Sub-foreman Prothro informed Davis that if he, Davis, would tell theRespondent that he was sorry he had signed the union applicationcard, the Respondent would put him back to work.14Davis also wastold by Subforeman Spears that the Union was the cause for his layoff.In view of these circumstances, and the fact that Davis had receiveda merit increase in pay only 2 months before the layoff, the Respond-ent's explanation that Davis was laid off because he was an unsatis-factory employee is discredited.Accordingly, we find that Daviswas laid off on account of his union activities.L.W. McNeesewas an outspoken advocate of the Union, had at-tended the March 21 meeting, and had signed a union applicationcard.According to the- Respondent, McNeese was laid off because hewas a relative newcomer and also because he had participated in a fightwhich has caused the other participant to quit the Respondent's em-ployment.McNeese had been hired by the Respondent on June 1,1944, and had the highest seniority of all the mechanics in his depart-ment and the second highest seniority of the six mechanics in the Re-spondent's plant.He was the only mechanic laid, off.,'The fight inwhich McNeese was alleged to have participated took place more thana year before theApr] l8, 1948, layoff. In view of these circumstances,the Respondent's explanation of the selection of McNeese for the lay-off cannot be credited.We find that McNeese was laid off on accountof his union activities.Thomas Williams,a Negro employee who had been with the Re-spondent since 1939, "talked up" the Union among the Negro em-14Prothro did not deny making these remarks.15The record is not entirely clear as to the precise nature of McNeese'se classification.The April 7, 1948, list of employees, prepared by the Respondent for the hearing, classifieshim as a mechanic, but his employment record, submitted by the Respondent,classifies himas anelectrician.He testified that he did the electric wiring on the Respondent's trailers. W. C. NABORS COMPANY547'ployees of the Respondent,and signed a union application card.Hewas the only Negro employee laid off.His seniority was sixth amongthe Respondent's 56 Negro employees.According to the Respondent,Williams was laid off because others could do more work,althoughthe Respondent admitted that Williams was a good worker,and thereis no evidence that the quality of his work was ever criticized.In viewofWilliams'high seniority standing,his good work record, and theRespondent's testimony that it was not necessary to lay off Negroemployees generally as they could be easily shifted around the plant,we find that Williams was laid off on account of his union activities.William David Roarkhad attended the March 21 meeting and hadsigned a union application card.The Respondent,while admittingthat Roark was a "splendid" worker, claimed to have selected him forthe layoff because he had left the Respondent's plant during the, warto work elsewhere. In view of the Respondent's frequently announceddesire to build up a first-rate crew, it seems unlikely that he would layoff an admittedly excellent worker because of a desertion which theRespondent had, until then, condoned.It is significant that this con-donation continued until Roark became interested in the Union.Ac-cordingly, we find that Roark was discharged on account of his unionactivities.Larry J. Solicehad attended the March 21 meeting and had signed aunion application card.He had been subjected to threats by ForemanWilford Nabors,as set forth in the Intermediate Report, that the.Respondent would "do away with"' all those who had become involvedin the Union.He had also been interrogated about the Union byWilford Nabors,and had refused to reveal the names of employees who;attended the March 21 meeting.According to the Respondent, Solicewas chosen for the layoff because he was an "in-and-outer," that is, hehad left the Respondent's employ several times. Solice initiallystarted to work for the Respondent in 1944, and continued until hewas drafted into the Armed Forces in 1945.He returned to the Re-spondent's employ in March 1946.He left voluntarily in August 1947,and returned in December of that year.Thus it is evident that Solicehad left the Respondent's employ voluntarily only once.WilfordNabors testified that he had been glad to reinstate Solice on that occasion, and had tried to persuade Solice to stay on the job when hethought Solice was getting ready to quit. It thus appears that the,Respondent was willing to overlook Solice's voluntary termination,and was in fact anxious to retain him, until Solice became interestedin the Union.While Solice's seniority since his reinstatement appearsto be low, other employees in Solice's classification of welder wereretained although they had-even less seniority.On the basis 'of 'all889227--51-vol.89-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe facts, we find that Solice was laid off on account of his unionactivities.Leon Cokerhad attended the March 21 meeting, and had signed aunion application card.He had worked for the Respondent as awelder since August 1944.As the Respondent did not offer any ex-planation for Coker's selection for the layoff, and as a great manywelders with less seniority were retained, we find that Coker was laidoff on account of his union activities.Jessie L. Brown, Leroy P. Brown, Alex C. Laffitte, Willie ThomasWilliams, and Lee Roy Welbornhad all signed union applicationcards, and had been outspoken advocates of the Union.Leroy P.Brown, Welborn, and Laffitte had also attended the March 21 meet-ing, and had been subjected to antiunion threats and interrogation bythe Respondent's supervisors, as set forth in the Intermediate Report.According to the Respondent; all five of these employees were laid offbecause they were relative newcomers.All of them had more senior-ity, however, than others in their respective classifications who wereretained.Under all the circumstances, we find that Jessie L. Brown,Leroy P. Brown, Alex Laffitte, Willie Thomas Williams, and Welbornwere laid off on account of their union activities.Lawrence Leon Whittenhad signed a union application card, andhad attended the March 21 meeting.The Respondent testified, andwas corroborated in this testimony by Inspector John L. Wofford, thatWhitten was a substandard worker.However, admittedly, neitherthe Respondent nor Wofford had ever reprimanded Whitten for hiswork.According to Whitten's credited testimony, Foreman Tim-mons, at the time of the layoff, informed him that he, Timmons, didnot know what to do without a man to take Whitten's place.Aboutaweek before the layoff, Timmons had interrogated Whitten aboutthe Union.Under the circumstances, we find that Whitten was laidoff on account of his union activities.R. R. Shoalmirewas an outspoken advocate of the Union, had at-tended the March 21 meeting, and had signed a union application card.He began to work for the Respondent as a welder in January 1946 at90 cents an hour, and was receiving $1.10 an hour at the time he waslaid off.On the Sunday following his layoff, he went to the Respond-ent's house to ask whether he should get his tool box from the plantor leave it there until he was called back to work.The Respondenttold him to get his tool box.Shoalmire then brought up the subjectof the Union. In the course of the ensuing conversation, the Respond-ent stated that he had heard that Shoalmire was in the Union.The Respondent testified that he selected Shoalmire as one of thoseto be laid off not because of his union activities, but for "Reasons that W. C. NABORS COMPANY549I would prefer not to put on the record for the benefit of better feel-ings."No indication was given of what these "reasons" were.Noreference was made to these "reasons" in their conversation on Sun-day.Under all the circumstances of this case, we find the Respond-ent's vague, indefinite explanation inadequate to show that Shoalmirewas discharged for cause instead of for union activity as the recordotherwise indicates.Accordingly, we find that R. R. Shoalmire waslaid off on account of his union activities.Joseph H. Laffittehad signed a union application card.The Re-spondent claims that he was selected for the layoff on account offrequent absenteeism.Because this contention was left unchallenged,we find that Joseph H. Laffitte was not laid off on account of his unionactivities.Waymon Shoalmirehad signed a union application card.TheRespondent claims that he was laid off on account of his low seniorityrating.As no employee in Waymon Shoalmire's classification wasretained who had less seniority, we accept the Respondent's explana-tion, and find that,Waymon Shoalmire was not laid off on account ofhis union activities.Raymond L. Ryanwas an outspoken advocate of the Union, andhad signed a union application card.According to the Respondent,he, was selected' for discharge because he was a substandard worker.Foreman Wilford Nabors corroborated the Respondent's testimonyas to the poor quality of Ryan's work.The record contains no evi-dence to contradict this testimony.Accordingly, we find that Ryanwas not laid off on account of his union activities.Ora J. Ainsworthhad attended the March 21 meeting, and hadsigned a union application card.As he had moved out of the Stateprior to the hearing, he was not available to testify.The Respondentoffered no explanation for Ainsworth's layoff, but all the employeesin this classification were laid off.Under these circumstances, wefind that the General Counsel has failed to establish that Ora Ains-worth was laid off on account of his union activities.William Sennwas an outspoken advocate of the Union, and hadsigned a union application card.According to the Respondent, hewas laid off because he was an inefficient worker and had a lowseniority rating.Although the Respondent's testimony as to Senn'sinefficiency was corroborated by Foreman Wilford Nabors, it is in-consistent with the fact that Senn had been given a merit increaseonly 2 months before the layoff.However, Senn's seniority wasthe lowest in his classification of hammer operator.Under these cir-cumstances, we find that Senn was not laid off on account of his unionactivities. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the facts set forth above, we find that the Respondent.has violated Section 8 (a) (1) and 8 (a) (3) of the Act by discrim-inating in the hire and tenure of employment of Bryan Norwood,Henry Hatcher, Robert Kenesson, George W. Coward, J. C. Adams,Truitt L. Bossier, Vernon D. Davis, L. W. McNeese, Thomas Williams,William David Roark, Larry J. Solice, Leon Coker, Jessie L. Brown,Leroy P. Brown, Alex C. Laffitte, Willie Thomas Williams, Lee RoyWelborn, R. R. Shoalmire, and Lawrence Leon Whitten.The Trial Examiner recommended that the Respondent offer rein-statement to all the employees named in the complaint, except GeorgeW. Coward, who, at the time of the hearing, unequivocally disclaimedany desire for reinstatement.The Respondent, in his exceptions,claimed that Larry J. Solice, Raymond Ryan, Leroy P. Brown, R. R.Shoahnire, and Waymon Shoalmire also had indicated that they did,not wish to be reinstated.Of these employees, only Larry J. Solicehad made unequivocally clear an intention not to return to work forthe Respondent if offered reinstatement.Accordingly, we shall notorder his reinstatement.Leroy P. Brown and R. R. Shoalmire statedthat they would consider an offer of reinstatement if and when it wasmade.As no such offers have been made, we find that Leroy P.Brown and R. R. Shoalmire have not indicated their intention torefuse an offer of reinstatement.Accordingly, we shall order theirreinstatement.As we have found that Raymond Ryan and WaymonShoalmire were not discriminatorily laid off, we need not determinewhether or not they have refused reinstatement.We expressly reserve the right to modify the back-pay and reinstate-ment provisions of our order herein, if such action should be requiredby specific circumstances not now apparent.The Trial Examiner found that the Respondent's unfair labor prac-tices had interfered with the free choice of his employees' bargainingagent, and recommended that the election held by the Board on Sep-tember 14, 1948, as part of the proceeding in Case No. 15-RC-84, beset aside'sAs this election was held more than a year before theDecision and Order herein, the Union, if it so desires, is free to fileanother petition for a new election.No practical purpose would be'6On April 16, 1948, the Union filed a waiver of the charges in 15-CA-45 insofar as theymight constitute a basis for objecting to the election.In making his finding in regard tothe election,the Trial Examiner did not distinguish between unfair labor practices com-mitted before and after the filing of this waiver.While we do not agree with theRespondent's contention that the waiver waives the unfair labor practice charges for allpurposes, it does preclude the consideration of unfair labor practices occurring before April16, 1948, in determining whether or not the election should be set aside.The Trial Exami-ner therefore was in error in basing his ruling to set aside the election, on unfair laborpractices committed prior to April 16, 1948.As we are dismissing the petition on othergrounds,however,this error was not prejudicial. W. C. NABORSCOMPANY551served if we ruled at this time on the merits of the Union's objectionsto the original election.17We shall therefore dismiss the petitionfiled in Case No. 15-RC-84, without ruling on the objections and-without prejudice to the filing of a new petition.ORDERUpon the entire record in this case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, W. C. Nabors,dd/b/aW. C. Nabors Company, Mansfield, Louisiana, his officers,agents, successors, and assigns, shall:1.Cease and desist from :'(a)Discouraging membership in International Brotherhood ofBoilermakers, Iron Ship Builders and Helpers of America, A. F. L.,Local No. 79, or in any other labor organization of his employees, bydischarging, laying off, or refusing to reinstate any of his employees,or by discriminating in any other manner in regard to their hire ortenure of employment or any term or condition of employment;(b) Interrogating his employees concerning their union member-ship or activity;(c) 'Threatening to close his plant, or employ other economic re-p,sals against his employees, if International Brotherhood of Boiler-'makers, Iron 'Ship Builders and Helpers of America, A. F. L., LocalNo. 79, 'or any other labor organization, succeeds in unionizing theplant;(d)Discriminatorily applying plant rules with respect to employee-conduct ; .and'(e)In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofBoilermakers, Iron Ship Builders and Helpers of America, A. F. L.,Local No. 79, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, exceptto the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employment.as-authorized in. Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :s7 Barnhart Davis Company,80 NLRB 977. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer to the employees named in Appendix A hereto attached,except George W. Coward and Larry J. Solice, immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges;(b)Make whole all the employees named in Appendix A, exceptGeorgeW. Coward and Larry J. Solice, for any loss of pay theymay have suffered by reason of the Respondent's discriminationagainst them by payment to each of them of a sum of money equal tothe amount which he would normally have earned as wages duringthe period from the date of his layoff to the date of the Respondent'soffer of reinstatement, less his net earnings during that period;(c)Make whole George W. Coward and Larry J. Splice for anyloss of pay that they may have suffered by reason of the Respondent'sdiscrimination against them by payment to each of them of a sum ofmoney equal to the amount which he would normally have earned aswages during the period from the date of his layoff to the date onwhich he indicated at the hearing that he did not desire reinstatement;(d)Post at its Mansfield, Louisiana, plant, copies of the noticeattached hereto and marked Appendix B.1sCopies of said notice, tobe furnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the Respondent, be posted by the Respond-ent immediately upon receipt thereof and maintained by him for sixty(60) consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material ; and(e)Notify the Regional Director for the Fifteenth Region in writ-in-, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminated in re-gard to the hire and tenure of employment of Ora J. Ainsworth,Joseph H. Laffitte, Raymond L. Ryan, William Senn, and WaymonShoalmire, and insofar as it alleges interference, restraint, and co-ercion in violation of Section 8 (a) (1) of the Act except as otherwiseherein found.IT IS FURTHER ORDERED that the petition in Case No. 15-RC-84, filedby International Union of Boilermakers, Iron Ship Builders andHelpers of America, A. F. L., Local No. 79, be, and it hereby is, dis-missed without prejudice. ."'In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice,before the words"A DECISION AND ORDER," thewords "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." W. C. NABORS COMPANY553APPENDIX AJ. C. AdamsTruitt L. BossierJessie L. BrownLeroy P. BrownLeon CokerGeorge W. CowardVernon D. DavisHenry J. HatcherRobert C. KenessonAlex C. LaffitteL.W. McNeeseBryan B. NorwoodWilliam David RoarkR. R. ShoalmireLarry J. SoliceLee Roy WelbornLawrence Leon WhittenThomas J. WilliamsWillie T. WilliamsAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, I hereby notify my employees that :I WILL NOT discourage membership III INTERNATIONAL BROTHER-HOOD OF BOILERMAKERS, IRON SHIP BUILDERS AND HELPERS OFAMERICA, A. F. L., LOCAL No. 79, or in any other labor organiza-tion of my employees, by discharging,, laying off, or refusing toreinstate any of my employees, or by discriminating in any othermanner in regard to their hire and tenure of employment, or anyterm or condition of employment.I WILL NOT interrogate my employees concerning their unionmembership or activity.I WILL NOT threaten to close the plant or.enlploy other economicreprisalsagainstmy employeesifINTERNATIONALBROTHERHOODOF BOILERMAKERS, IRONSHIP BUILDERS AND HELPERS, OF AMERICA,A. F. L., LOCAL No. 79, or any other labor organization, succeedsin unionizing the plant.I WILL NOT discriminatorily apply plant rules with respect toemployee conduct.I WILL immediately offer to : J. C. Adams, Truitt L. Bossier,Jessie L. Brown, Leroy P. Brown, Leon Coker, Vernon D. Davis,Henry J. Hatcher, Robert C. Kenesson, Alex C. Laflitte, L. W.McNeese, Bryan B. Norwood, William David Roark, R. R. Shoal-mire, Lee Roy Welborn, Lawrence Leon Whitten, Thomas J. Wil-liams, and Willie T. Williams full reinstatement to their formeror substantially equivalent positions without prejudice to any sen-iority or other rights and privileges previously enjoyed, and make Z54DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem whole for any loss of pay suffered as a result of any discrimi-nation.I WILL make George W. Coward and Larry J. Solice whole forany loss of pay they may have suffered by reason of the discrimi-nation against them.All my employees are free to become, remain, or refrain from becom-ing, members of the above-named union or any other labor organiza-.tiori except to the extent that this right may be affected by an agreementin conformity with Section 8 (a) (3) of the amended Act.W.C.NABORS, D/B/AW. C.NABORS COMPANY,Employer.By ------------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof,and must not be.alterecl, defaced, or covered by any other material.INTERMEDIATE REPORTCharles A.Kyle, Esq.,andRobert B. Stark,Esq., for the General Counsel.Collins, Dies,Williams, Garrisonand Renfrow,byMartin Dies,Esq.,of Lufkin,Tex,, for Respondent.Charles J.Trepagnier,Esq.,of Houston, Tex., for the Union.STATEMENT OF THE CASEOn April 12, 1948,' pursuant to Section 9 (c) of the National Labor RelationsAct, as amended (61 Stat. 136), International Brotherhood of Boilermakers,Iron Ship Builders and Helpers of America, A. F. L., Local No. 79, filed a peti-tion in Case No. 15-RC-84 with the Regional Director for the Fifteenth Region(New Orleans, Louisiana) of the National Labor Relations Board, alleging thata question concerning representation affecting commerce had arisen with respectto the employees of W. C. Nabors, doing business as W. C. Nabors Company,Mansfield, Louisiana.'A hearing on this petition was held on June 30 and, on August 23, the Boardissued itsDecision and Direction of Election,' ordering that an election be heldamong Respondent's production and maintenance employees to determine-whetheror not they desired to be represented by the Union.Pursuant to said Direction,an election by secret ballot was conducted September 14 among Respondent'sproduction and maintenance employees.A majority of the employees who par-a Unless otherwise indicated, all references to dates herein are to the year 1948.'For convenience, the following contractions or symbols will be observed in later por-tiony of this report : International Brotherhood of Boilermakers, Iron Ship Builders andfelpers of America, A. F. L., Local 79, will he referred to as the Union ; the National LaborRelations Board as the Board ; its Regional Director for the Fifteenth Region, as theDirector; the National Labor Relations Act, as amended, as the Act ; and W. C. Nabors,as the Respondent.3 '19 NLRB 40. W. C. NABORS COMPANY555,ticipated in the election voted against the Union.On September 20, the Unionfiled objections to the election and requested'that the result be set aside becauseof alleged interference by the Respondent.On November 8, the Regional Direc-tor issued his report on said objections, in which he found that substantialand material issues were raised with respect to the result of the election andrecommended that it be set aside and a new election conducted. On or aboutNovember 15, the Respondent filed exceptions to the Director's report, and onor about November 22, supplemental exceptions thereto. Since it appearedupon consideration of the report on objections and the exceptions and supple-mental exceptions thereto that substantial and material issues with respect tothe election were raised, the Board on December 3 directed that a hearing behad on said exceptions.The Union, in the meantime, on April 14 and August 25, filed a charge andan amended charge of unfair labor practices against the Respondent in CaseNo. 15-CA-45.On November 2, the Regional Director issued a complaintagainst Respondent in Case No. 15-CA-45 alleging that the latter had engagedin, and was engaging in, unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act.On December 3, the Board ordered that Cases Nos. 15-RC-84 and 15-CA-45be consolidated for the purposes of hearing.Copies of the complaint, charges,and notice of consolidated hearing on the complaint and exceptions to the re-port on objections to the election were duly served upon the appropriate parties.With respect to the unfair labor practices, the complaint alleged, in substance,that Respondent on or about March 25 discharged Bryan B. Norwood, and onor about April 8 discharged the 23 employees named in the margin," and thatsince the dates of discharge has failed or refused to reinstate the said 24 em-ployees.The complaint further alleged that the discharges, and the refusal orfailure to reinstate, were effected because said employees joined or assistedthe Union, or engaged in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection.The complaint also alleged thatthe Respondent since on or about March 15, by his agents and supervisory em-ployees, (a) interrogated employees about their membership in, and activities,on behalf of, the Union; (b) warned and threatened employees with discharge;loss of benefits, and changes in terms and conditions of employment because oftheir membership in, and activities on behalf of, the Union; (c) made promises;of and awarded benefits to employees in an effort to induce them to discontinueactivities on behalf of the Union and to discourage membership in the Union;.(d) on or about July 2, awarded an increase of 10 cents per hour to employees;who signed an antiunion petition, while granting an increase of only 5 centsper hour, or no increase, to employees who did not sign the antiunion petition;,(e) announced a company rule prohibiting any union activities on company timeror on company property; '(f) instigated and acquiesced in the circulation of an.antiunion petition on company time and on company property, in violation ofthe company rule referred to in (e) above; (g) submitted a union officer, andan employee of the Respondent, to ridicule, scorn, and vilification in order tointerfere with, restrain, and coerce employees in their rights to engagein unionAJeter C. Adams, Ora J. Ainsworth, Truitt Bossier, Jessie Brown, Leroy P. Brown, LeonCoker, George W. Coward, Vernon Davis, H. J. Hatcher, Robert C. Kenesson, Alex C.Lafitte, Joseph H. Lafitte, Luther W. McNeese, William D. Roark, Raymond L. Ryan,William Senn, R. R. Shoalmire, Waymon Shoalmire, L. J. Solice, Lee Roy Welborn, L. L.Whitten, Thomas J. Williams, and Willie T. Williams. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities; (h) threatened to close down the plant if the Union was organizedat the plant; (i) made an announcement, joined in by his counsel, that Respond-ent would not sign a contract with the Union, thereby inducing employees torefrain from voting for the Union at the election conducted on September 14; (j)made speeches to employees on or about March 16, March 26, June 12, and Sep-tember 3 submitting the Union, and his employees engaging in, or, who wereengaged in union activities, to public ridicule, scorn, and vilification; (k) threat-ened his employees with loss of employment and other benefits for engaging inunion activities; (1)made further promises of benefits to employees if theywould discontinue activities in behalf of the Union.Respondent's answer, filed on December 7, admitted the allegations of thecomplaint with respect to the manner and extent of Respondent's business, thedischarge and refusal to reinstate the employees afore-mentioned, but deniedthe commission of any unfair labor practices. The answer further pleaded thatthe employment of the discharged employees was terminated for economicreasons.The answer also denied that the supervisory personnel alleged to havebeen guilty of the unfair labor practices afore-mentioned were in fact super-visors within the meaning of the Act, but alleged specifically that said individualswere merely employees of the Respondent.Pursuant to notice, a hearing was held at Mansfield, Louisiana, on variousdates between- December 7, 1948, and January 15, 1949, before the undersignedTrial Examiner, duly designated by the Chief Trial Examiner.The GeneralCounsel and the Respondent were represented by counsel, and the Union by itsrepresentative.All participated in the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to present testi-mony bearing upon the issues.At the hearing, the Respondent moved that thepetition in Case No. 15-RC-84 and the report of the Regional Director on theobjections in said case be stricken and quashed, and that no further proceedingstherein be had, on the ground that the objections to the election filed by theUnion did not comply with the requirements of Section 203.61 of the Rules andRegulations of the Board.With respect to this motion, Respondent claimedthat the objections did not contain a short statement of the reasons for theobjections and that, while the Regional Director considered the objections,he made no findings thereon, but instead made findings unrelated to and inde-pendent of the objections filed by the Union.The motion was denied.'A mo-tion by the General Counsel at the close of the hearing to conform the pleadings tothe proof with respect to formal matters was granted. The time to file briefswas extended several times, during which period briefs were received from theRespondent and the General Counsel.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe Respondent maintains his principal office and place of business at Mans-field, Louisiana, where he is engaged in the manufacture, sale and- distributionof trailers and truck bodies. In connection with the operation of said business,Respondent owns and operates service and distribution branches at Dallas andReliance ManufacturingCo., 67 NLRB 515. W. C. NABORS COMPANY557year preceding the filing of the complaint, Respondent, in the course of and con-duct of his business operations, received at his Mansfield plant steel, lumber, andother raw materials valued in excess of $2,000,000, of which approximately 80percent was purchased outside the State of Louisiana.During the same periodRespondent manufactured, sold, and distributed finished products having a valuein excess of $4,000,000, of which approximately 50 percent was sold for distribu-tion outside the State of Louisiana.Respondent admits that he is engaged incommerce within the meaning of the Act, and the undersigned so finds.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Boilermakers, Iron Ship Builders and Helpers ofAmerica, A. F. L., Local No. 79 is a labor organization within the meaning of theAct.III.THE UNFAIR LABOR PRACTICES ; OBJECTIONS TO THE ELECTIONA. Background and chronology of eventsRespondent has been engaged in business at Mansfield, Louisiana, since 1916.From that year until about 1921 or 1922 his business was devoted exclusivelyto the sale and repair of Ford automobiles and trucks. Since the latter years,Respondent has been engaged in the manufacture and sale of trailers and truckbodies.This business had a modest beginning, originally requiring the servicesof only 4 or 5 employees, but continued to grow, so that in April 1948 itrequired the services of 245 production and maintenance employees.Thoughthe record is not too clear, sufficient evidence was received to establish the factthat several unsuccessful attempts to organize the plant were made prior to1948.About a week prior to March 13, 1948, G. W. Coward and several other em-ployees of Respondent began talking about their dissatisfaction with wages.On March 13, Coward, Bryan B. Norwood, and Henry Hatcher, all employed byRespondent, went to the neighboring city of Shreveport to consult H. V. Smith,the Union's business agent, about the possibility of organizing Respondent'semployees.They were told by Smith to "get as many men as possible together... and arrange a meeting." The 3 employees afore-mentioned devoted con-siderable time during the following week talking to other employees of Respondentfor the purpose of arranging a larger organizational conference with Smith..Such a meeting was held in the union hall at Shreveport on Sunday, March 21,and was attended by 26 of Respondent's employees, including Norwood and 12of the alleged discriminatorily discharged employees named in footnote 4,supra.Plans for an organizational campaign were agreed upon ; Norwood was selected aschairman of the organizing committee and Coward, Robert C. Kenesson ° andLeroy Brown ° were selected as organizers, 1 for each of the 3 shifts thenemployed by Respondent.All 26 present at the meeting signed application blanksto join the Union and were given additional blanks and union literature withinstructions to "sign up as many men as possible in the very shortest length oftime." ' The men returned to Mansfield and immediately began the task of secur-ing signed applications for union membership.The solicitation was made inaDescribed as Kenesson in footnote 4,supra.I Sometimes referred to as Lee Roy Brown. 558DECISIONSOF NATIONALLABOR RELATTONS BOARD`Respondent's plant,in the homes of fellow workers,and-on the streets of'Mans=field.Though an avowed effort was made to keep notice of this activity from,the foremen,groups of men were frequently engaged,while on duty,in soliciting-or discussing union membership.By March 26,the committee obtained 80 addi--tional signed applications for such membership,63 of which Norwood deliveredto Smith at Shreveport on March 25,and the remainderon March 26.On the-morning of the latter day, Smith called Respondent,made an appointment for4: 00 p. m.of that day to discuss recognition of the Union.Respondent thencalled a meeting of his employees for 2: 30 of the same, afternoon.The men,were told by Respondent that it was their individual privilege to join or notto join the Union, to vote for or against the Union as they saw fit,and that no.employee could be discharged or discriminated against because of his union.affiliations.Severalwitnesses,however, testified that in the course of his.speech, Respondent threatened to reduce the 45-hour week,which the men werethen working,to a 40-hour week,if a union came into the shop.He closed themeeting by telling his employees that he was thengoinginto a conference with,a man who wanted to get ontheirpayroll,not his.Respondent thereupon had his.meeting with Smith.The latter's request for union recognition was declinedbecause,in Respondent's belief,the Union did not represent a sufficient number-of employees..Smith's request for a consent election was likewise denied.Re-spondent voiced further objections to granting recognition and concluded gen-erally that he would "just rather not have the union at all" and would not-recognize it unless he were forced to do so.'Respondent for a number of years had, at irregular intervals,granted "meritincreases"of 5, 10,or 15cents per hour to individual employees,but never"across--the-board."In addition,he likewise granted percentage bonuses, approximately-twice a year, based on the hourly rate received by the employee at the time the-bonus was announced and the number of regular hours worked during the pre-ceding 5-month period,exclusive of overtime.Thus, if an employee from January-1 to May 31, worked800 hours,exclusive of overtime,and was receiving$1.00 per-houron July 1 whena bonus of 25 percent was announced, that employee would`receive a bonus of $200. Theonly"across-the-board"wage increaseevergrantedby Respondent was awarded on March 15.On that day, such an increase was'put intoeffect-10cents per hour to all employees receiving 69 cents per hour or-more, and 5 cents per hour to all receiving less than 69 cents.On March 25,as Norwood was about to enter the plant to go to work, he was'met by his foreman, J. A. Troegel,who handed him his check and informed him,that Respondent "found it necessary to let [Norwood]go because[Respondent]'now employed less men than he did when[Norwood] was hired."Troegel ex-pressed his regrets and informed Norwood that he had been"a good man."Sometime betweenMarch 25 andApril 8, Respondent posted a notice on the-company bulletin board reading "This plant may close,but it will never be a closedshop." sAt about the same time,there appeared on this board an application blank for-membership in the Union,but there had been underscored with a red pencil, so-.as to call particular attention thereto, the following portions thereof : "Full-.8Though Respondent denied making the statement that he wouldnot recognize the-Union unless forced to do so, the undersigned credits Smith's testimony that the statementwas In''fact 'made.The choice of credibilityIs lightenedby Respondent's otherwise ad-mitted hostility to the Union.There isno evidence that a demand for a "closedshop" was evermade by anyone. W. C. NABORS COMPANY559.Amount Collected:$____44mopnt Paid $____ ;I hereby authorize theInternationalBrotherhood to represent mein all matters pertainingto wages,hours and workingconditions."On the morning of April 8, Respondent caused the following notice to be posted,on the same.board:APRIL 8, 1949DUE TO'THE CRITICAL iSITUATION OF STEEL SUPPLY WITH ITS,CONTINUAL WORSENING OUTLOOK BROUGHT, ABOUT BY THE:STRIKE OF COAL MINERS AND BANKING OF STEEL FURNACES, IT_IS NECESSARY THAT WE REDUCE OUR FORCE WITHOUT DELAY.TERMINATIONS WILL BE MADE AS SPEEDILY AS RECORDS CANBE PREPARED AND PAY CHECKS MADE OUT.ANY MEN THUS TERMINATED WHO WANT TO RETURN TO THE:EMPLOXMENT OF THE COMPANY IF, AS AND WHEN-MORE JOBS ARE-AVAILABLE, PLEASE SO NOTIFY YOUR FOREMAN AND KEEP HIMINFORMED OF YOUR ADDRESS.WE REGRET SO DRASTIC A MOVE BUT ECONOMIC NECESSITY'REQUIRES THAT WE RETAIN ONLY AS MANY AS WE CAN GIVE SUF-FICIENT WORK SO THEY MAKE A SATISFACTORY INCOME TO MEETPRESENT LIVING COSTS.On the same day, Respondent terminated the services of 26 employees, includingthe 23 alleged to he discriminatorily discharged named in footnote 4,supra,and:a`ll,ofwhom had signed application for union membership prior to the date oftheir discharge.On April 12, the Union filed its petition for representation, of which Respondentwas notified on April 13.On June 23, the Board ordered a hearing on the peti-tion to be held at Mansfield on June 30, Prior to this, on June 12 Respondentkiwarded a 25 percent bonus. Between June 28 and June 30, a petition opposingthe appointment of "a labor union to represent the employees" was circulated inthe plant, with Respondent's knowledge and consent, and received the signatures,of 158 persons.On July 2, a "iuerit increase", ranging up to 15 cents an hourwas granted to a large number of employees. On August 20, Respondent increasedthe workweek from 45 to 54 hours per week. On August 23, the Board orderedan election to be conducted among Respondent's production and maintenanceemployees to determine whether or not they desired to be represented by theUnion.The election was held September 14, and resulted in a defeat for theUnion by a substantial majority vote.B. Alleged interference and coercion; objections to the election1.Interrogation as to union activities and coercive threatsWhile practically all of the men who attended the Shreveport meeting onMarch 21 and who testified 'at -the hearing were in agreement that a determinedeffort was to be made to keep from Respondent and the foremen all knowledgeof their union activities, the evidence is equally convincing that they were notable to do so, and that a number of foremen engaged in the practice of interrogat-ing the employees concerning their union membership and activities.Nor canthere be any question that Respondent himself kept in extreme close and constantcontact with his foremen and his employees, making daily trips through the plantand discussing both business and personal problems with his employees when 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccasion arose.Whenever the subject of labor relations was discussed by himwith the men individually, or at meetings of all his employees, Respondent pre-sented his views on the undesirability of union organization and; that it wouldbe against their interests to have a union in the plant. On a number of occasionswhen these discussions took place, especially at plant-wide meetings, Respondent,however, informed his employees that the ultimate choice of union representa-tion depended on the men themselves and that the decision would be made bysecret ballot.Notwithstanding such protestations of neutrality," the under-signed finds that Respondent and his supervisory personnel indulged in conductwhich is found to be violative of Section 8 (a) (1) of the Act.It had been Respondent's custom for a number of years to call his employeestogether at least twice a year for what he described as "family gatherings." Onone such occasion, March 26, while the men were working a 45-hour week, he toldthe assembly that if the Union came in, the schedule would be cut back to 40hours a week."On March 27, Respondent told Ogden, "You know that you are hurting yourselfby joining that [union].You'll be cutting your wages.At the end of the year,you will come out with about $700 less than you take home and you won't beworking more than 40 hours a week. . . . You know that I've ,of mine made.I've not got to run this thing. I can shut this thing down . . .and go onup to the' house.There is a lot of boys just like you, Ogden, just buying theirhomes and trying; to pay for them working in the plant. There is a lot of oldmen buying their homes, but maybe they can't get a job as easy as you can. IfI shut this plant, all of them will lose their homes and wouldn't have anythingor any place for their wife and kids." "A few days before the election, Respondent told Ogden, "I know I got a lot ofmen working here that's got union cards. I could go through each shop and putmy finger on every one of them. I have not laid them off yet . . . if youboys are represented by the union, you won't get any more bonus. That will becut out and we won't have no more family-get-togethers and I give you a bonusevery year.I have just completely give you that." 1210Respondent's mere announcement on several occasions that his employees were abso-lutely free to join :i labor organization, that they could do as they pleased in that respect,are not sufficient to counteract or vitiate the violative conduct hereafter found.ColonialLife InsuranceCo., 76 NLRB 653;Fulton Bag and Cotton Mills,75 NLRB 883;Wadesboro.Full Fashioned Hosiery Hills, Inc.,72 NLRB 1064;Semet-SolvayCo., 68 NLRB 352.11This finding is based on the credited testimony of six witnesses-Bossier, Davis, Ogden,Kenesson, Shoalmire, and Norwood.When asked whether he ever made such threat, Re-spondent testified :The only statement that I recall somewhat similar to that was simply a question "If'the union came in would it be good business on my part to run the extra hours andpay time and a half or to employ more men and run 40 hours."Even if the Trial Examiner were to credit Respondent's version of this incident, the im-plications inherent in such a rhetorical question are not far removed, if at all, from thedirect threat found in the credited testimony of the six employees. (Nor did Wilford Naborsdeny making the same threat to Ryan.)12There was no denial of this testimony by Respondent.His only reference to it was.when he was asked whether he had ever told Ogden that the latter was hurting himself byjoining the Union and he replied that he "probably did make such a statement."12Respondent admitted making the statement contained in the first quoted sentenceand did not deny the utterance attributed to him by the remainder of the question. As tothe first sentence, he testified : "I made that statement to him and to every man that Iknew-we had a number of men in the plant that had union cardsand had worked for theunion." W. C. NABORS COMPANY561Wilford Nabors, Respondent's cousin and foreman of the body shop, was ex-tremely active in interrogating the men concerning their union activities and inreflecting Respondent's attitude towards the possible union organization of theplant.A few days prior to the April 8 discharges, he asked Leroy Brown " "whatin the world he meant getting into this [union] mess" and told him that Re-spondent would shut the plant down "before it would go union, . . . it had beendone fixed for us boys who wanted to get a union, to get out and get one, those[that didn't, could] stay there and build trailers.""At the same time, he toldSenn that he knew that the latter was union man, and said to Marshall Hatcher,"you don't have to tell me how you stanc because I know how you stand."AboutApril 1, Wilford Nabors asked Larry Soiice whether he was "in with this union"and upon receiving an affirmative answer, told him: "I hate to see you involvedin this, I know [Respondent] is going to do away with all of you that is involvedwith this.Larry; you know that one man done got laid off account of this unionbut nobody can prove why." In the same conversation, he made inquiry for thenames of employees who attended the union meeting and mentioned the namesof a number of employees who actually were present at the meeting in order toverify their attendance.Solice feigned ignorance of the names of the par-ticipants.30Raymond Ryan signed an application to join the Union about 2 weeks prior' tohis discharge on April S.About April 4 or 5; Wilford Nabors came to Ryan'sworkbench, inquired whether Ryan "had all of our boys lined up" and told himthat he didn't think Respondent "would put up with it, . . . the first thing[]Respondent] would do would be to cut the workweek back to 40 hours a week." ]tIn March or April, Wilford Nabors asked C. A. Gathright how he and his father-in-law, L. W. McNeese, "felt about the union."About a week or two before April8,Foreman Seguratold J. C. Adams that"the union was made up of a bunch of communists, that Mr. Nabors would shutthe plant down, and then open it later, and hire back the ones that didn't jointhe union as he needed them." 1'Sometime between March 25 and April 8, Foreman Timmons told Adams "hewished Mt. Nabors would go ahead and raise the pay to the scale they were gettingat [another local] foundry, so that it would stop this union business . . . thefirst thing you know, Mr. Nabors is going to shut the shop down and none of uswon't have a job." On another occasion, while the union organization was in14One of the 26 men who attended the March 21 Shreveport meeting.15This incident is found on the credited testimony of Senn and Brown. 'Nabors deniedmaking the threat that Respondent would close the plant before permitting it to go "union,"but testified that instead he merely said :"The old man[Respondent]had his made...he was running this 'for us boys."TJpon being questioned as to what prompted this apparently unsolicited observation,Naborspaused for several minutes,but was unable to give any explanation for his reference toRespondent's affluence.The circumstancesand theTrial Examiner's judgment based onobservation of the witnesses who testified concerning this incident cause him to find thatthe threat to close the shop was actually made.]sNabors(lid not deny the interrogation last referred to. In his direct examination, hewas questioned and answered as follows :Q.Did you ask him who attended any union meetings?A.We talked about the unions and who was interested and Larry didn't tell me athing.17Though Nabors denied making that particular statement,lieadmitted that"he dis-cussed that . . . we talked about it."The Examiner credits Ryan's version of the incident.11There was no denial of this statement by Segura. .562DECISIONS OF NATIONALLABOR RELATIONS BOARD.progress, Timmons told Coward "[Respondent] is after everyone that is connecteawith the union.You had better watch out."About a week or 10 days before April 8, Foreman Timmons asked L. L. Whittenhow the Union "was coming along."On the Sunday following the Shreveport meeting, Assistant Foreman Spears.asked Norwood if he got anybody to go to that meeting with him.2.Thewage increasesof March 15Respondent for a number of years engaged in the practice of awarding indi-vidual merit increases ranging from 5 to 15 cents per hour to those of his em-ployees whose work, in Respondent's judgment, merited such reward.The last.merit increase prior to April 8 was granted on February 16.The record is silentas to the total number of men who received such merit increases prior to April1948, or what ratio they constituted to the total number of employees.Respond-.ent admitted, however, that never before March 15 had he granted an "across-the-board" increase toallhis employees.On that day, about 10 days after a number of employees begun a union organ!nation campaign, Respondent for the first time in the plant's history granted an"across-the-board" wage increase toallof his employees. It may at first sightseem incredulous that an employer should be accused of an unfair labor practiceby granting an increase of wages to his employees. If, of course, such wageincrease is prompted by a genuine desire to reward faithful employees, suchaction by an employer should be greeted with praise, rather than a complaintfrom the Board. If, however, the raise is granted in order to discourage union.activities, such action must then be regarded as an interference "with the rightto self-organization by emphasizing.to the employees that there is no necessity fora collective bargaining agent."" "The presentation of economic benefits toemployees in order to have them forego collective bargaining is a form of pressureand compulsion no less telling in its effect on employees because benign. It isjust such conduct which the Act proscribes as illegal interference with the em-ployees' statutory rights. . . . `Interference is no less interference because it is.accomplished through allurement rather than coercion when . . . the system isemployed to stem the tide of organization and is adopted as a means of eliminating...unions. . .[There is] no logical distinction between threats to withdraweconomic benefits, for the purpose of thwarting self-organization of employees,and promises of better things to come, for the same objective." 20In light of the entire record, especially the direct allegation in the complaintthat such increase was granted "to induce employees to discontinue activities onbehalf of the Union and to discourage membership in the Union," significance maybe attached to Respondent's silence as to why this "across-the-board" increasewas granted.On the other hand, the objective factors present in the case compelthe conclusion that the increase was granted on March 15 21 for the purposealleged by the General Counsel.Never before in the history of Respondent's operations had he granted a wageincrease toallemployees.Selectivity had previously been practiced, apparentlyon the basis of individual merit, and no explanation was offered by Respondentits to why, on March 15 when the union campaign was under way, he departed"May Department Stores Company v. N. L. R.B.. 326 U. S. 376, 385.20Hodson Hosiery Company,72 NLRB 1434, 1436.21The date of this increase is inadvertently stated in the complaint as having beengranted on March 16. W. C. NABORS COMPANY563from the long-established practice and gave an increase to all employees, re-gardless of merit.Nor had Respondent ever before announced wage increasesin public, such increases always coming as a "surprise" to the fortunate recipientupon receipt of his pay envelope.The timing 22 manner of presenting, and pub-licizing of the March 15 wage increase under circumstances less compelling thanare found here, have consistently been held by the Board to constitute inter-ference with and coercion of employees in the exercise of rights guaranteed bySection 7 of the Act?In addition to the foregoing "side lights" attendant to the March 15 wage in-crease, there are substantive factors present which clearly indicate that thiswage increase was granted to discourage union activities.Respondent on sev-eral occasions testified,with justifiable reason, of the great responsibilityresting on him in planning the operation of a business involving an outlay of.$80,000 a week.His answer pleaded that he was compelled to discharge the24 employees involved herein because of the uncertainty of raw material, un-balanced inventory, anddinvi7vishing outlook of sales.Notwithstanding suchgloomy prospects, Respondent found it appropriate to grant individual wageincreases to a number of employees in February 1948, as he had on previousoccasions.But it would be stretching credulity to the breaking point to assumethat no ulterior motive came into play when a few weeks later, during a unioncampaign, on the very day when the threatened national coal strike began, whichRespondent for a long time feared, Respondent granted a further increase notonly to the individual employees whose wages had just been increased but toall his employees.3.The June 1948 bonus of 25 percentIt.was Respondent's practice to award bonuses to his employees twice a year.Thus, in 1946,he paid a bonus of 25 percent in June and 30 percent in December.In 1947, this was reduced to 15 percent in June and 30' percent in December. In1948,Respondent returned to the 1946 schedule and paid 25 percent and 30 per-cent the first and second half of that year,respectively.The General Counsel,being an increase of10 percent over the bonus granted for the same period in 1947, was awarded forthe purpose of influencing his employees in the exercise of their choice of abargaining representative.These bonuses were"granted practically ever since[Respondent]was in business[as] a sincere effort on[his] part to divide profitswith [his] employees in reasonable proportion to profits in good years. .. . They[were]paid only if, as,and when earned."Whileit is true that the June 1947bonus was only 15 percent, that of June 1946 was 25 percent.No evidence wasoffered to compare annual or semiannual profits for the respective years. In.the light of Respondent's past conduct,and the failure to prove that 1948 profitsdid not justify the 25 percent bonus in June of that year, I find that the GeneralCounsel has not sustained the burden of proof with respect to the alleged viola-tive purpose of the bonus in question.4. The no-union petitionSeveral days before the representation hearing scheduled for June 30, LouisEnglish and several other employees who apparently were opposed to the Union22Magnolia Cotton Mill Co., Inc., 79NLRB 91, 96.23Kentucky Utilities Company, Inc.,83 NLRB 981:Minnesota Mining & ManufacturingCompany,81 NLRB 557;Macon Textiles, Inc.,80 NLRB 1525.889227-51-vol. 89-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoming into the plant, decided that because "the union [was]going to representtheir side at the meeting," that those opposed to.union organization should pre-pare, circulate, and file a petition in opposition.English went to the office ofJack Colvin, a local attorney, who prepared a petitionreading asfollows :The undersigned, each being an employee of W. C. NABORS COMPANY,Mansfield,Louisiana, do hereby petition and oppose the naming and appoint-ing of a labor union to represent the employees of said company.Each signer herein is an employee of W. C. NABORS COMPANY, and isnot a foreman or supervisor.We do not believe a Labor Unionis desirable in this plant,and we do notneed any Labor Leaders to run our affairs.Dated at Mansfield, Louisiana, this June 29, 1948.After it was prepared, English returned to the plant with the petition.On thesame and following days, English enlisted the aid of Jack Wilson,Reed Bates,Frost Love, Lem Dean, Junior Roberson, Doughterty, and Ricks, all fellow em-ployees, in circulating the petition in the plant while the men were at work.Although Respondent himself corroborated a number ofwitnessesthat he hadpromulgated a rule forbidding union activity in the plant during worktime,Respondent expressly approved the circulation of this antiunion petition in theshops on or about June 29. Foreman Moak brought the petition to Respondent,asked him to read it, told him it was being circulated, and asked whether he(Moak) should stop its circulation.Respondent replied : "No." S4At least someof the men who circulated the petition did so on company time and property,leaving their jobs to go from one building to another, and on oneoccasion, usedone of Respondent's "doodle-bugs" to get around theplant and itsvariousbuildings.This petition was presented to Amos Mosley, a colored employee, onthree dif-ferent occasions.The first time, in the morning, it was presentedby English,and Mosley refused to add his signature.On the second occasion, in the after-noon of the same clay, it was presented by Dougherty who told him that he "wouldbe sorry" if he didn't sign it.On the third occasion, about 5: 00 p. in., hisforeman, Burnham, was present, standing close to Mosley, "face to face."Mosleysigned the petition.Clifford Green, another colored employee, was told by hisforeman, Posey, "it might be better for [him] to sign; if [he] didn't sign, theymight fire [him]."Green, however, did not sign the petition. One hundred andfifty-eight signatures appeared on the document 25 when English, during his workperiod, returned the petition to Attorney Colvin for presentation to theBoard'shearing officer.5.The July2 wage increasesOn July 2, only a few days after the circulation and execution of the no-unionpetition, Respondent granted individual merit wage increases ranging from 5 to15 cents per hour to most of his employees. The General Counsel charges thatthe disparity of treatment as to the amount of the increase was the result ofdiscriminatory action against those who did not sign the petition.Of the 148 white employees, 110 signed the petition.One hundred and two,constituting 92.7 percent of this signing, received an increase of 10 cents or more ;24This incident is based on Respondent's own testimony.25The list, however, includes the signatures of six foremen : Posey, Prothro, Segura,Colvin, Spear, and Roberson.It likewise includes the apparent signatures of seven personswhose names do not appear on either the April 7 or July 2 payroll. W. C. NABORS COMPANY5658, or 7.3 percent, received 5 cents or less.Of the 38 white employees who did notsign the petition, 9, constituting 23.7 percent of that group, received 10-cent in-creases ; 29 27 nonsigning employees, or 71 percent, received 5 cents or less.While such disproportionate treatment raises a strong suspicion that signersof the petition were rewarded and nonsigners thus put on notice that unionadherence would prove costly, this increase followed a previously establishedpattern of which no complaint can be offered. Thus, Respondent testified thatithad always been his practice to award 5-cent increases to men doing lessskillful work and earning a lower scale of wages, and 10 cents or more to themore skillful and more highly paid workers.There being no proof that therewas a departure from the previously established pattern of increases, I findthat the General Counsel has not sustained the burden of proof to establishthat these differentiating increases were granted in violation of Section 8 (a)(1) of the Act.6.Concluding findings of interference and coercionThe testimony discloses and the undersigned finds that by reason of the follow-ing conduct, engaged in by Respondent or his supervisory personnel," Respond-ent has interfered with and coerced his employees in the exercise of rightsguaranteed to them by Section 7 of the Act, and in violation of Section 8 (a)(1) thereof :(a)The granting and timing of the March 15 "across-the-board" wageincrease."(b)On March 26, after being fully apprised of the campaign to organizehis employees, and while the shop was on a 45-hour week, Respondent threatenedto cut the work back to 40 hours a week if the Union came into the plant."(c)On March 27, Respondent told Ogden, "You know that you are hurtingyourself by joining that [Union].You'll be cutting your wages.At the endof the year, you will come out with about $700 less than you take home nowand you won't be working more than 40 hours a week. . . . I can shut thisthing down . . . and go on up to the house . . . if I shut this plant, all of[the old employees] will lose their homes and wouldn't have anything or anyplace for their wife and kids."(d)Wilford Nabors' inquiry of Solice, about April 1, whether he was "inwith this union" and his interrogation of Solice to determine what otheremployees attended the union meeting in Shreveport.(e)Wilford Nabors' inquiry of Solice as to whether he was a union man andhis statement to Solice, "I hate to see you involved in this [union]. I know Mr.Will [Respondent] is going to do away with all of you that is involved with this.Larry, you know that one man done got laid off account of this union but nobodycan prove why."(f)Wilford Nabors' inquiry of C. A. Gathright in March or April as to howthe latter and his father-in-law, L. W. McNeese, "felt about the union."24Two supervisory inspectors who did not sign received 10-cent increases.27At the hearing Respondent, or his production superintendent, Smith, admitted thatWilford Nabors,Timmons,Harris,Roberson, and Moak were foremen andthat Posey,Prothro, Segura, and Spears were supervisors.28 See footnotes 19, 20, 22, and 23,supra.29Brown and Root,Inc.,86 NLRB 520. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD(g)Assistant Foreman Spears' inquiry of Norwood on the Sunday follow-ing the Shreveport meeting whether he (Norwood) got anybody to go to thatmeeting with him.(h)Foreman Roberson's inquiry. of Welborn about April 1 concerning theUnion, and his statement to Welborn : "I've been knowing Mr. Nabors for along time and these boys are sure goiiig to get mussed up if they keep foolingwith it. I know what he will do if they keep fooling with it."(i)Wilford Nabors' inquiry of Ryan, about April 4 or 5, as to whether he"had all of [their] boys lined up," and his statement to Ryan that he didn'tthink Respondent "would put up with it; . . . the first thing [Respondent]would do would be to cut the work week back to 40 hours a week."(j)Wilford Nabors' threat 3° to Senn, a few clays priod to April 9, whileinterrogating Senn about union activities, that Respondent "will close the doorsof this place and shut clear down and walk out before he would see this mess,come into this plant.".(k) Segura's threat to J. C. Adams that Respondent "would shut the plantdown, and then open it later, and hire back the ones that didn't join the unionas he needed them."(1)Timmons' statement to Adams, "the first thing you know Mr. Nabors isgoing to shut the shop down and none of us won't have a job."(m) Timmons' statement to Coward, "[Respondent] is after everyone thatis connected with the union, you had better watch out."(n) Timmons' inquiry of L. L. Whitten as to how the Union was coming along.(o)Respondent's statement to Ogden, a few days before the election, thathe could put his finger on every man in the plant with a union card and thisthreat : "I have not laid them off yet . . . if you boys are represented by theunion, you won't get any more bonus.That will be cut out." 31(p)Wilford Nabors' inquiry of Leroy Brown a few days prior to April 8:"What in the world he meant getting into this [union] mess"; Wilford Nabors'statement to Brown that Respondent would shut the plant down "before itwould go union: . . . it had been done fixed for the boys who wanted to geta union to go out and get one, those [that didn't, could] stay and build trailers."(q)Respondent's discriminatory application of the rule against unionactivity on company time or property by granting express consent to the circula-tion of the "no-union" petition on or about June 29'2(r)Foreman Posey's statement to Green, "It might be better for [him] tos(gn [the no-union petition] ; if [he] didn't sign, they might fire him."C.The discriminatory dischargesOn March 25, Respondent discharged Norwood, and on April 8 terminatedthe employment of the 23 employees designated by name in footnote 4,supra,who had signed applications for union membership.The General Counsel con-tends the discharges were motivated by a desire to discourage union activities.Respondent by public notice advised his employees that these discharges wereeffected because of economic necessity-steel shortage, "continual worsening30Wilford Nabors admitted making, in substance, some of the threats attributed to himin these concluding findings.This, and even more so his demeanor and attitude on thewitness stand, does not permit the Examiner to credit his denial as to the remainder.atB & Z Hosiery ProductsCo., 85 NLRB 633 ;Wm. Huffman,d/b/a RadioStation WFHR,71 NLRB 518, 519.BIN.L. If. B. v. Clark Bros. Co. Inc.,163 F. 2d 373 (C. A. 2), enforcing 70 NLRB 802;N. L. if. B. v. MayDepartmentStores Co., 154 F. 2d 533 (C. A. 8). W. C. NABORS COMPANY567outlook brought about by [the coal strike] and banking of steel furnaces."TheBoard, of course, is not bound to accept the Employer's explanation of the dis-missals, and our problem is to determine the true reason that prompted the dis-charges.In the resolution of that issue, heed has been given to the decisionaldoctrine that the burden of proof rested on the General Counsel to prove thatthe discharges were effected in order to discourage union membership or activityby Respondent's employees.Recognition of the burden thus imposed does not,however, require that the General Counsel's theory be established by direct evi-dence. Indeed, to require him to do so, would be expecting the nigh impossible.Especially is this so where the ascertainment of motive is involved.Human ex-perience in general and the history of labor relations in particular have demon-strated that persons accused of illegal conduct do not leave trailing behind directadmissions of guilt.And so the courts and the Board have repeatedly and con-sistently held that reliance may be had "on circumstantial evidence, and [theBoard is] not required to deny relief because there was no direct evidence thatthe employer knew these men had joined [the union] and was displeased orwanted to make an example of them." 33In establishing his case, the General Counsel relies, and properly so, uponRespondent's other activities which had for their purpose the discouragement.of union membership and activities and which have heretofore been found to bein violation of Section 8 (a) (1) of the Act.To hold that such other violativeconduct must not be so considered would be to purposely shut our eyes to, orthrow aside, extremely valuable and ponderable guides in determining Respon-dent'smotive in making the discharges.Of importance also is Respondent'scandid admission of his opposition to the union organization of his employees.This, of course, was his legal privilege, and were his activities confined to ex-pressions of fact or opinion as to the disadvantages of collective bargaining, hewould be free of the background of interference and coercion against which theallegations of the discriminatory discharges must now be measured.When,as here, at the beginning of a union organization campaign, Respondent franklydeclares that he does not want to have his men organized, the record ought to beentirely free of evidence that he in any manner interfered with the employees'rights to self-organization or discriminated against them for the purpose ofdefeating such organizational activities MThere are, however, affirmative factors present indicating that an illegal dis-criminatory. motive prompted the discharges in question.During the weekending April 7, Respondent employed 245 production and maintenance employees.At that time, 106 such employees, or 43.2 percent of the total number, had signedapplications for union membership.Of the 26 employees terminated in April foralleged "economic" reasons, 23, or 88.8 percent, were employees who had expressedwritten desire to join the Union.Such disproportionate treatment of union ad-herents constitutes "evidence of discrimination." n Significant, too, is the factthat Respondent in one sweep rid himself ofallthe elected officials of the Union'sorganizing committee."'IN. L.R. B. v. LinkBelt Company,311 U. S. 584, 602; F. W.Woolworth Co. v.N. L. R. B.,121 F.2d 658(C. A. 2).84Victor Manufacturing and Gasket Company v.N. L. R. B.,174 F.2d 867(C. A. 7) ;N. L. R. B. v. Kohen-Ligon-Folz,128 F.2d 502(C. A. 5).35N. L. R. B. v. Sifers Candy Company,171 F. 2d 63, 66 (C. A. 10);N. L.R. B. v. Chatta-nooga Bakery,Inc.,127 F. 2d201 (C. A.6) ; F. W. WoolworthCompany v.N. L. R. B.,121 F. 2d 658, 662 (C. A. 2)."MorristownTurning Company,77 NLRB 670. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDFaced with such an array of facts and circumstances, Respondentassumedthe burden resting on him "to prove the existence of a reason, not within theprohibition of the Act, sufficient in itself to warrant or justify the discharges." 3rThat burden, however, has not been sustained.Though the hearing was a pro-tracted one, the preponderance of the evidence failed to establish the economicreasons pleaded by the Respondent as the, motivating factor for the discharges inquestion.Concededly, and as frequently urged by Respondent in his testimony,there was a "steel shortage" in the country in the spring of 1948, but Respondenttestified he had "an increase in production in January and February of 1948over" the same months of 1947 and that he received about as much steel in 1948as he did in 1947, when he employed a much larger staff.38 It was for thisreason, he testified, that, while making a 10 percent cut of the staff in all otherdepartments on April 8, he discharged no one in the receiving department.Nordid Respondent produce any inventories or other bookkeeping data which mightexpressly prove in what manner the steel shortage impinged on his production.39Although Respondent testified he personally did not know "specifically . . .what steel was in sight," such information was available to "the composite of4 or 5 of the key men of [his] managerial staff." Of such key men, none butReginald Smith, the production superintendent, was called as a witness and hetestified only in the most general language of a steel shortage.And, on March26, 11 days after the coal strike commenced, Respondent told the assembly of hismen, "Mycrew is smallerthan it has been ; I have the good workers left here,I wive jest what I want." 40Another factorinveighingagainst Respondent's plea that economicreasonspromptedthe dischargesis his continued use during all of 1948 of three shiftsa day, "aroundthe clock," each shift working never less than 45 hours a week,and 54 hours a week during 41/2 months. The 45-hour shifts were maintainedon that schedule after April 8 because, in Respondent's words, "Rather thancut the number of hours of work and have all of the men making less than whatwe would like to have them make, we thought it better to keep 90 percent ofthose men and have them make a fair wage and the other 10 percent findemployment somewhere else." Such a positionundoubtedly reflects a solicitousattitude for most of his employees, but an appraisal of such benevolenceis tempered when its effect on the discharged employees, and their chances forfinding work in a small country town,41 is considered.The Examinerrealizesthat it is not withinhis provinceto tell Respondent how to manage his business,but one may well ask, would not Respondent's solicitude for the welfare of allof his employeesbe better manifested by a reduction of the workweek to 40 hoursforallemployeesrather than to discharge 24 men and keep the remainder at 45hours a week?On March26,Respondentemployed 257 production and main-N. L. R. B. v. Entwistle Manufacturing Company,120 F. 2d 532, 536 (C. A. 4).as Though Respondent reduced the number of production and maintenance employeesmaterially in 1947, he still had 288 such employees in December of that year.This numberwas reduced to 257 by March 25, 1948.'The limited correspondence with steel manufacturers offered by Respondent fall farshort of establishing the critical shortage to one engaged in such expansive operations asRespondent.40Based on the credited testimony of Norwood(who testified the remark was made onMarch 15 when the across-the-board increase was announced),and Ogden,Senn and Adamswho testified the remark was made at the March 26 meeting.Respondent's version of theincident was that he,told the men,"We had the best crew that we had had for some.time,except for a small minority."41Population of 4,065 according to world Atlas,Encyclopedia Brittanica, 1947. W. C. NABORS COMPANY569tenance men. If this crew had been retained on a 40-hour schedule, they wouldhave produced 10,280 man hours per week. This staff reduced by 24, but working45 hours a week, produced 10,485 man-hours per week. Consideration must alsobe given to the increased cost involved by 5 hours overtime per man.Nor didRespondent show such concern, even for the remaining employees, or have anydoubt about his own business judgment of reducing the workweek to 40 hours,when, less than 2 weeks earlier,he threatened all his employees with just such areduction if the Union carne into the shop.`And why, on August 15, insteadofincreasingthe workweek of the force then employed from 45 to 54 hours perweek, did not Respondent recall all 24 of the dischargees and keep the enlargedstaff at noless than 15 hours a weeks.'The nearest date to August 15 for whichmanpower records were offered in evidence show that on September 14 Respond-ent had 217 production and maintenance employees. This was approximatelythe same number as were employed on August 15 and which produced 11,718 man-hours duringthe 54-hour week then installed. If, however, the force had beenaugmentedby the 24 dischargees, the enlarged staff could have worked 48.6hours per week before reaching the 11,718 man-hour schedule of the smallerstaff.In the light of Respondent's admitted willingness on April 8 to discharge24 men in order not to reduce below 45 hours the earning power of the remain-ing employees, the Examiner finds it difficult to credit Respondent's allegedsolicitudefor his menwhen, 4 months later, he failed to reemploy any of the24 dischargees.The reemployment of these men would not have reduced thethen scheduled 45-hour workweek; on the contrary, all 241 would have beenable to work48.6 hours per week.Further reflecting on Respondent's motive in making the discharges is thefact that none of the 24 employees involved in this proceeding were even con-sidered forreemployment when the staff was increased in October though mostof them were conceded to be competent workmen and notwithstanding Respond-ent's bulletin announcement on April 8 that they would be so considered "whenmore jobswere available."When asked at the hearing why these men were notconsidered for reemployment when the staff was augmented by 7 men in October,Respondent replied : "We knew that these men didn't want the job-most ofthem."This was contrary to the testimony and inconsistent with Respondent'sacknowledged receipt of letters in April from most of the dischargees requestingthat they be reinstated "in accordance with the bulletin placed on [Respondent's]bulletin board on April 8, 1948."Neither can the Examiner reconcile the "diminishing outlook ofsales" givenby Respondent as one of the reasons for the discharges with the several increasesof wages givenat practically the same time, and theincreasedbonus of 25 per-cent for operations in the period fromJanuary/ to May 1948,when only 15 per-cent was paid for the same period in 1947, a bonus given only in "goodyears[and] only if, as and when earned."To summarize, the evidence clearly shows that Respondent was extremelyantagonistic to the union organization of its plant; that during the height ofthe union campaign he threatened his employees with a reduced 40-hour weekand elimination of substantial bonuses if the plant were organized ; that hissupervisory personnel similarly threatened his employees with direresults ifthe union campaign were successful; that Respondent granted and timed a wageincrease to all his employees for the purpose of demonstrating to them that thereazThis threat was likewise madeby WilfordNabors to Ryan.43 SeeAtlantic Company,79 NLRB 820. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas no need for union organization among them. These circumstances, coupledwith the disproportionate number and discriminatory selection of union adher-ents discharged; including all the elected officials of the organizing committee, thefailure to reemploy any of the dischargees when occasion arose, compels the con-clusion that these men were discharged in order to discourage union membershipor activity among Respondent's employees.Nor can there be any doubt that Respondent had knowledge of the unionmembership and activity of the dischargees.As to some, that knowledge wasacquired by direct questioning by Respondent and his supervisory personnel asheretofore detailed.Further, Respondent admitted that before March 25 hereceived information by "a general grapevine rumor" that an organizationalcampaign was in progress. Apparently this prompted him to personally inquireof his men as to their union membership, for he testified that, "The ones thatwere in [the union] would say they wasn't and they would tellmethe ones Ididn't think, were, and they deliberately and willfully muddled it every waythey could. . . ." As to the remainder, knowledge of their union affiliation mustbe imputed to him.44Respondent testified with great pride of the close contacthe had with all his employees. It was almost a daily practice with him to walkthrough the plant and enter into discussion with his employees concerning theirbusiness and personal problems.On many such occasions, he entered into con-versation with the men with respect to the Taft-Hartley Act and the rights ofemployers and employees thereunder. The foregoing, together with the consider-ation which must also be given to the size of the plant and the community, wouldmake it altogether unrealistic to conclude that Respondent did not know orat least suspect" that these men were union members. The high ratio of unionmembers to the total number discharged (S8 percent) throws some light on thecorrectness of the information Respondent secured on that subject.In arriving at his conclusion on this phase of the case, the Examiner has giventhe most serious consideration to Respondent's continued operation of the plantfrom April 8 to October 4e with substantially the reduced staff with which heleft himself on April 8.Were the record herein not so saturated with evidenceof Respondent's hostility to the Union and a most determined effort to defeatits organization, this circumstance would add support to Respondent's contentionthat he actually had no need for these 24 men after April 8. It loses its signif-icance, however, in the light of Respondent's failure to give a logical reason forhis refusal to reduce the workweek to 40 hours on April 8,4i by hisincreaseto a54-hour week on August 15, and his failure to reemploy any of the dischargeesin October.It is therefore found that Respondent discharged Norwood and the 23 employees,described by name in footnote 4,supra,for the purpose of discouraging unionmembership or activity in violation of Section 8 (a) (3) of the Act 4844Vernon Davis and Leroy Brown testified:"The Union was talked all over the plant"and that Respondent"must have known [about the union campaign]because lie could seethe men in a huddle."45Madix Asphalt Roofing Corp.,85 NLRB 26;Boreva SportsWear,Inc.,73 NLRB 1048.46As previously pointed out, however,therewas noneed to so limit his staff after August15, when the workweek was increased to 54 hours.47Although he threatened to do so if the Union were successful in its campaign.48Even if Respondent had established by a preponderance of the evidence that economicreasons required a reduction of the staff on April 8,the entire record would compel a findingthat, notwithstanding their seniority and competence,Respondent discriminatorily selectedmost,if not all,of the dischargees for termination. because of their union activities.See W. C. NABORS COMPANYIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE571The activities of the Respondent, set forth in Section III, above, occurring inconnection with his operations as described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that he cease and desist therefrom and that he takecertain affirmative action which the undersigned finds will effectuate the policiesof the Act.Having found that the Respondent has discriminated against the employeesnamed in Appendix A," attached hereto and made a part hereof, in regard to theirhire and tenure of employment, it is therefore recommended that the Respondentoffer the employees named in said appendix, except George W. Coward," imme-diate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges," It will befurther recommended that the Respondent make whole the employees named in"Appendix A" for any loss of pay they may have suffered by reason of theRespondent's discrimination against them, by payment to each of them of a sumof money equal to that amount which he normally would have earned as wagesduring the period from the date of discharge to the date of offer of reinstatement,less their net earnings," during said period.It is further found that the unfair labor practices committed by the Respondentpotentially relate to other unfair labor practices proscribed, and that danger ofDifferential SteelCo., 75 NLRB 714;Minnesota Mining & ManufacturingCo., 81 NLRB 557;Granite State Machine Company, Inc.,80 NLRB 79.In light of the finding made in thetext, the Examiner has refrained from making more definitive findings on such discrimi-natory selection."9The General Counsel advised the Examiner that Ainsworth, at the time of the hearing,resided in California and for that reason did not appear as a witness.Where, as here, allthe persons named in the complaint are alleged to have been discharged together, under theSame circumstances,and for the same reasons,the rights of a dischargee are not diminishedor prejudiced by his absence as a witness at the hearing.OlinIndustries,Inc.,86 NLRB203;Capital City Candy Co., 71NLRB 447;Calmer Steamship Corp.,18 NLRB 1."Coward testified unequivocally that he did not want to resume employment for Re-spondent.Accordingly,the Examiner will not recommend his reinstatement.The testimony is unsatisfactory as to Ryan's desire to reenter Respondent's employ-ment.While he testified he didn't "think" he wanted to do so, it was apparent to theExaminer that his indecision was predicated on the certainty he entertained that Respondentwould not offer him employment. It having been found that Ryan's discharge was discrimi-natory,he is entitled to an order of the Board directing Respondent to reinstate him, unlessItclearly appearsfrom the record that Ryan has no desire for such reemployment. Inmaking that decision, however, Ryan is entitled to make it uninhibited by any doubt as towhether his job is available to him.For that reason, no differentiation has been made inthe recommendation of the reinstatement of Ryan as compared to the other dischargees.52By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where, which would not have been incurred but for the unlawful discrimination and theconsequent necessity of seeking employment elsewhere.Anchor Rug Mill,85 NLRB 764.Monies received for work performed upon Federal, State, county, municipal, or other workrelief projects shall be considered as earnings.Republic Steel Corporation v. N. L. R. B.,511 U. S. 7. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir commission in the future is to be anticipated from the Respondent's pastconduct.The preventive purposes of the Act will be thwarted unless the orderiscoextensive with the threat.Accordingly, in order to make effective theinterdependent guarantees of Section 7 and thus effectuate the policies of the Act,itwill be recommended that Respondent cease and desist from in any mannerinterfering with, restraining, or coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.",The unlawful activities on the part of Respondent, referred to above, took placeat a time when employees were being asked to indicate their free choice ofa bargaining representative in an uncoerced election and illegally interfered withthis free choice. It will therefore be recommended that the results of the electionheld on September 14,1948, be vacated and set aside.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.The International Brotherhood of Boilermakers, "Iron Ship Builders andHelpers of America, A. F. L., Local No. 79, is a labor organization within themeaning of the Act.2.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed them in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.3.By discriminating in regard to the hire and tenure of employment of thepersons whose names are listed in Appendix A, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law,the under-signed recommends that Respondent,W. C. Nabors,d/b/a W. C. Nabors Company,and his agents,shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood of Boilermakers,Iron Ship Builders and Helpersof America, A. F. L., LocalNo. 79, or in any otherlabor organization of his employees,by discharging or refusing to reinstate anyof his employees,or by discriminating in any other manner in regard to theirhire or tenure of employment or any term or condition of employment ;(b) Interrogating his employees concerning their union membership or ac-tivity ;(c)Threatening to close his plant,or employ other economic reprisals againsthis employees if the InternationalBrotherhoodofBoilermakers;Iron ShipBuilders and Helpersof America, A. F. L., LocalNo. 79, or any other labor or-ganization,succeeds in unionizing the plant ;(d)Discriminatorily applying plant rules with respect to employeeconduct;(e) Interfering with, restraining,or coercing his employees in the exercise ofthe rightsguaranteed in Section7 of the Act,by announcing,promising, or grant-53May Department Stores v.N. L. R. B.,326 U.S. 376;Anchor Rug Mill,85 NLRB 764. W. C. NABORS COMPANY573ing wage increases or other economic benefits for the purpose of abstaining fromthe exercise of such rights ; and(f) In any other manner interfering with, restraining, or coercing his em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Brotherhood of Boilermakers, Iron ShipBuilders and Helpers of America, A. F. L., Local No. 79, or any other labor or-ganization, to bargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer to the employees named in Appendix A, hereto attached, exceptGeorge W. Coward, immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority and otherrights and privileges ;(b)Make whole the employees designated in Appendix A for any loss of paythey may have suffered by reason of the Respondent's discrimination againstthem, in the manner set forth in the section entitled "The remedy," above ;(c)Post at its Mansfield, Louisiana plant, copies of the notice attached heretoand marked Appendix B. Copies of said notice, to be furnished by the RegionalDirector for the Fifteenth Region, shall, after being duly signed by Respondent,be posted by the Respondent immediately upon receipt thereof and maintainedby him for sixty (80) consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced or covered by any other material; and(d)Notify the Regional Director for the Fifteenth Region, New Orleans,Louisiana, in writing, within twenty (20) days from the date of the receipt ofthis Intermediate Report of the steps the Respondent has taken to comply there-with.It is further recommended that, unless the Respondent shall within twenty(20) days from the receipt of this Intermediate Report, notify said RegionalDirector in writing that he will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the Respondentto take the action aforesaid.As provided in Section 203.48 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Washington 25, D. C., an original and six copies of a statementin writing setting forth such exceptions to the Intermediate Report, or to anyother part of the record or proceeding (including rulings upon all motions orobjections) as he relies upon, together with the original and six copies of abrief in support thereof; and any party may, within the same period, file anoriginal and six copies of a brief in support of the Intermediate Report. Imme-diately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties. State-ment of Exceptions and briefs shall designate by precise citation the portionsof the record relied upon and which shall be legibly printed or mimeographed, X74DECISIONS OF NATIONAL LABOR RELATIONS BOARDand if mimeographed, shall be double spaced. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as requiredby Section 203.85. As further provided in said Section 203.46 should any partydesire permission to argue orally before the Board, request therefor must be`made in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-inended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 26th day of October 1949.DAVID LONDON,Trial Examiner.APPENDIX AJeter C. AdamsOra J. AinsworthTruitt L. BossierJessie L. BrownLeroy P. BrownLeon CokerGeorge W. CowardVernon Davis.H. J. HatcherRobert C. KenessonAlex C. LafitteJoseph H. LafitteLuther W. McNeeseBryan B. NorwoodWilliam D. RoarkRaymond L. RyanWilliam SennR. R. ShoalmireWaymon ShoalmireL. J. SoliceLee Roy WelbornL. L. WhittenThomas J. WilliamsWillie T. WilliamsAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, I hereby notify my employees that :WE WILL NOT discourage membership in INTERNATIONALBROTHERHOOD OFBOILERMAKERS, IRON SHIP BUILDERS AND HELPERS OF AMERICA, A. F. L.,LOCAL No. 79, or any other labor organization of my employees, by discharg-ing, or refusing to reinstate any of my employees, or by discriminating inany other manner in regard to their hire and tenure of employment, or anyterm or condition of employment.WE WILL NOT interrogate our employees concerning their union member-ship or activity.WE WILL NOT threaten to close the plant or employ other economicreprisals:against our employees if INTERNATIONAL BRoTHERHooDOF BOILERMAKERS,IRON SHIP BUILDERS AND HELPERS OF AMERICA, A. F. L., LOCAL No. 79, or anyother labor organization succeeds in unionizing the plant.WE WILL NOT discriminatorily apply plant rules with respect to employeeconduct.WE WILL NOT interfere with, restrain, or corece our employees in the exer-cise of the right to self-organization, to form labor organizations, to join or W. C. NABORS COMPANY575assist INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIP BUILDERSAND HELPERS OF AMERICA, A. F. L., LOCAL No. 79, or any other labor organiza-tion to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, by announcing, promising, or granting wageincreases or other economic benefits for the purpose of abstaining from theexercise of any of the rights afore-mentioned.WE WILL NOT engage in conjunction with any election contest held to desig-nate bargaining representatives of my employees, in any campaign for thepurpose of interfering with, restraining, or coercing my employees in the ex-ercise of their right to select representatives of their own choosing.WE WILL immediately offer to : Jeter G. Adams, Ora J. Ainsworth, TruittBossier, Jessie L. Brown, Leroy P. Brown,. Leon Coker, Vernon Davis, H. J.Hatcher, Robert C. Kenesson, Alex C. Lafitte, Joseph H. Lafitte, Luther W.McNeese, Bryan B. Norwood, William D. Roark, Raymond L. Ryan, WilliamSenn, R. R. Shoalmire, Waymon Shoalmire, L. J. Solice, Lee Roy Welborn,L. L. Whitten, Thomas J. Williams, and Willie T. Williams full reinstatementto their former or substantially equivalent positions without prejudice toany seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay.suffered as a result of any dismrimination.WE WILL make George W. Coward whole for any loss of pay he may havesuffered by reason of the discrimination against him.All our employees are free to become, remain, or refrain from becomingmembers of the above-named union or any other labor organization exceptto the extent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the amended Act.W. C. NABORS, d/b/a W. C. NABORS COMPANY,Employer.By ------------------------------------------(Representative)(Title)Dated ----------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.